PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/325,421
Filing Date: 10 Jan 2017
Appellant(s): Xu et al.



__________________
Michael S. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant has presented several arguments, which will be addressed below, presented under two major headings, (A) arguments with respect to the rejections over the prior art and (B) arguments with respect to Appellant’s declaration under 37 C.F.R. 1.132.(A) ARGUMENTS WITH RESPECT TO PRIOR ART
(1) “Applicant believes the Examiner unfairly characterized Kim et al as disclosing electrolysis-based, gas replenishable superhydrophobic surfaces. …It is a stretch to argue that those in the area of superhydrophobic surfaces will into the art of electrolysis, specifically galvanic reactions to generate gas, to improve electrolytic reaction-based surfaces, which is another embodiment by Kim et al”.
In response, per paragraph [0008] of Kim et al, “The gas generator may include one or more electrodes, a chemical reactant (e.g., agent), or a heating element.  In the electrode embodiment, the electrode generates gas by the electrolysis of liquid (typically water).  The gas generation is self-regulating in that electrolysis begins when a portion of the microfeatures is in a wetted state and stops as soon as the wetted microfeatures become dewetted.”  See also figure 5 of Kim et al.  In unequivocal terms, Kim et al disclose electrolysis-based, gas replenishable superhydrophobic surfaces.  Thus, the relevant fields for improving the electrolysis-based, gas replenishable superhydrophobic surfaces of Kim et al include both superhydrophobic surfaces as well as electrolysis-based gas generation.  



In response, this argument relies on piecemeal analysis of the references.  The feature of gas generation is taught by both the primary reference Kim et al, as well as another secondary reference Fidelman.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(3) Brainard is not analogous art because it solves an entirely different problem.  
In response, the context of the superhydrophobic surfaces of Kim et al usable on hull surfaces of boats/ships to reduce drag (see e.g. paragraph [0047] of Kim et al), and the problem being addressed (see paragraph [0007] of the specification as filed) of adapting the superhydrophobic surface of Kim et al to not require an external power source.  The teachings of Brainard (see col. 1, lines 22-38 and col. 2, lines 54-60) relate to the lack of a constant power source on board pleasure vehicles (e.g. boats) and Brainard suggest substituting a galvanic electrolysis reaction for a regular electrolysis reaction (e.g. “some systems require a constant source of electrical power which is not found in most pleasure vehicles, or not used due to cost” and “without need for any outside source of energy”).  This makes the teaching of Brainard keenly related to the problem being addressed, namely how to convert a system using an electrolysis reaction requiring a power supply to a galvanic electrolysis reaction that does not require a power supply.  Appellant’s quote “Prior art is analogous if it is from the same field of endeavor or it is reasonably pertinent to the particular problem the inventor is trying to solve” is important.  Brainard solves the problem of conducting electrolysis in the absence of a power supply.  Therefore, the Office deems Brainard to be analogous art because (1) it relates to the field of electrolysis and (2) it solves the same problem of performing electrolysis without requiring a power supply.   Appellant is unduly attempting to limit the field of endeavor to only one of the two fields of endeavor that the claimed invention crosses.  

In response, Fidelman, as set forth in the grounds of rejection on the record, teaches the use of a magnesium anode with a more noble metal (e.g. iron, nickel or cobalt) cathode to permit galvanic electrolytic production of gas without the need for a power source.  Appellant’s opinion that this is an entirely different field of endeavor ignores the fact that the system of Kim et al produced a gas at an electrode via electrolysis.  When an invention crosses two different fields of endeavor, it is improper to exclude one of the two fields of endeavor as being analogous art.  Here, both the disclosure of Kim et al and the present invention cross two fields of endeavor, superhydrophobic surfaces and production of gas through electrolysis.  Thus, references from both fields are considered to be analogous.  
(5) Fidelman requires the liberation of gas from the surface which is fundamentally at odds with the gas-retaining microstructure surfaces desired for superhydrophobic surfaces.  
In response, Kim et al teach the gas-retaining microstructures desired for superhydrophobic surfaces.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(6) “Even if one somehow decided to combine the teachings of Fidelman and Kim et al …, the magnesium anode and inert metal electrode in saline water of Fidelman do not satisfy the materials selection criteria disclosed in claim 1…”.
In response, claim 6 further defines that the first electrode comprises nickel and the second electrode comprises magnesium.  This choice of materials is required to meet the limitations of claim 1 
(7) The generation of magnesium hydroxide in the system of Fidelman prevents combination with Kim et al.  
In response, as noted in the rejection grounds, based upon the teachings of Artens, the gas generation in the system of Fidelman occurs at the cathode surface.  Thus, the cathode (iron, nickel or cobalt) would have been placed within the microstructure of Kim et al and the magnesium would have been used in place of the counter electrode (64) of Kim et al that was placed outside the microstructures and immersed in the water (100).  See fig. 5 of Kim et al.  Thus, the magnesium hydroxide would have detached from the anode (as taught by Fidelman) and become dispersed in the water (100) of Kim et al.
(8) Fidelman teaches (col. 4, lines 70-73) generation of hydrogen on both electrodes.
In response, the Office points out that the cited passage, in the context of the figure, shows that both sides of the cathode produced gas, where a cathode was placed in between two magnesium anodes such that both surfaces of the cathode were active in generating gas.  See also Artens which show the underlying electrolytic reactions, where the only place for hydrogen reaction is the cathode surface.  
(9) Fidelman do not teach using the galvanic electrolysis on a microstructured surface having microfeatures formed thereon or using gas to expel or eject liquid that enters a space formed on a surface.
In response, the Office again points out that the noted deficiencies are taught by the primary reference, Kim et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response, the Office again points out that the noted deficiencies are taught by the primary reference, Kim et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Fidelman shows that selection of an anode of magnesium and a cathode of nickel can still generate the same gas as Kim et al, without the need for an external power source.
(11) The claims are drafted more broadly than just the single instance of using magnesium or magnesium alloys in salt water.
In response, the instance of using a magnesium anode in salt water falls within the full scope of the claim.  Just because the claim is broader than this single instance does not render the invention non-obvious when the prior art suggests an embodiment that falls within the broad scope.  
(12) “The examiner appears to be relying on isolated disclosures in very different technical fields to cobble together various aspects of the claimed invention”.
In response, the Office points to Kim et al as already bridging the technical field of superhydrophobic surfaces and electrolysis.  Looking to additional references in the field of electrolysis for obvious variations of the technology disclosed by Kim et al is considered to be searching for analogous art.
(13) The time period between the publication of Fidelman and the effective date of the current Application is relevant to the obviousness analysis.
In response, the more appropriate time period to consider is the time period between the publication of Kim et al and the effective date of the current Application.  Kim et al was an advancement 
(14) The Office has relied on impermissible hindsight.
The Office acknowledges that hindsight reconstruction is a necessary part of examination, because the Office has seen the claimed invention.  However, in this instance, the Office has relied only upon the teachings present in the prior art in making the combination of references, and thus has not relied upon impermissible hindsight.
(15) With respect to claim 7, the Office relies upon “in close proximity” which is not the same as placing both electrodes within the microstructures on the surface.  
In response, as noted by Appellant, Brainard suggests placing the anode and cathode in direct physical contact with each other to establish the necessary electrical contact.  Thus, since the cathode (where hydrogen gas was generated according to Artens) needed to be located within the microstructure, placing the anode in contact with the cathode would have also involved placing the anode within the microstructure.  
(B) ARGUMENTS WITH RESPECT TO DECLARATION UNDER 37 C.F.R. 1.132
Appellant argues that the Office improperly evaluated the declaration under 37 C.F.R. 1.132 with respect to the evidence of a secondary consideration of long-felt need.
In response, it is noted that the cited communications from the Langmuir journal are from 2020.  The opinion of an anonymous reviewer, whose knowledge of the prior art we are clearly incapable of establishing, is not found to be particularly persuasive.  Had the comment indicated that this was a novel improvement over the disclosure of Kim et al (US 2013/0122195), then it would be more indicative of non-obviousness.  Further, Appellant has failed to establish the long-felt need existed at the time of filing.  Per MPEP 714.06.II. “Long-felt need is measured from the date a problem is identified”.  The Langmuir publication request and the differences in scope between the claimed invention and the Langmuir publication prevents the evidence in support of the declaration under 37 C.F.R. 1.132 from clearly linking the claimed invention as the solution to the asserted long-felt need.  For example, are the comments of the anonymous reviewer relating to the novelty actually directed to the “One-Step Molding Process” section of the Langmuir publication?  That portion of the publication is not present within the instant Application, and thus, would show that the solution to the asserted long-felt need was not tied to the claims, but instead to a different aspect of the publication.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HARRY D WILKINS III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                                        
/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.